ORDER
This matter is before us upon plaintiffs petition for writ of supersedeas, application for temporary stay and petition for discretionary review under G.S. 7A-31 of the decision of the Court of Appeals reported in 47 N. C. App 628, 267 S.E. 2d 714 (1980).
Plaintiffs petition for writ of supersedeas to reinstate the preliminary injunction by the trial court is allowed.
Plaintiffs petition for discretionary review is allowed for the limited purpose of entering this order in the cause: Our review of the record and the Court of Appeals’ opinion reveals that the Court of Appeals improvidently heard the case on its merits. The purported appeal should have been dismissed as premature in accordance with prior decisions of this Court. See generally, Industries, Inc. v. Insurance Co., 296 N.C. 486, 251 S.E. 2d 443 (1979); State v. School, 299 N.C. 351, 261 S.E. 2d 908 (1980).
This cause must be returned to the trial court for trial on the merits. Any procedural matters to which the parties take exception may later be considered on appeal of this cause in its entirety should the matter again be brought before the appellate division.
The decision of the Court of Appeals is reversed. That court is directed to enter an order dismissing this appeal.
This order should be printed in the official reports of decisions of this Court.
Done by the Court in conference, this 16th day of September, 1980.
CARLTON, J.
For the Court